Citation Nr: 1611491	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-34 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and M.S.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1954 to November 1957 with additional service in the National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) review of it and any additional evidence received by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus that he asserts was due to being exposed to acoustic trauma in service while working as an aircraft mechanic.  

The Veteran was provided a VA examination in August 2011.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  The examiner opined the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He reasoned an October 1957 separation audiometric examination, which he found was the only evaluation performed during the Veteran's active duty service, was within normal limits.  However, the examiner noted he disregarded all other audiometric data in the claims file "for the purposes of writing this opinion" as they were from evaluations performed outside of the Veteran's active duty service period.  Notably, the record includes numerous hearing evaluation reports from the Veteran's National Guard service.  Based on the examiner's failure to consider the pertinent evidence of record, the Board finds a remand is necessary to obtain an adequate opinion.  

In a November 2012 treatment note, a private physician opined the Veteran's exposure to acoustic trauma in service "very likely played a role in the hearing loss."  However, it does not appear that the private physician considered the Veteran's service treatment records either.  Accordingly, the opinion is also not adequate to decide this matter.  

Regarding the matter of service connection for tinnitus, the August 2011 VA examiner and private physician related the Veteran's tinnitus to his hearing loss.  Accordingly, the Board finds that the matter of service connection for tinnitus is inextricably intertwined with the matter of service connection for hearing loss.  As such, the appropriate remedy is to defer adjudication of the claim for tinnitus pending the adjudication of the inextricably intertwined claim for hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's record to the August 2011 VA examiner (if available, or to another examiner if not) for review and an addendum opinion regarding the nature and likely etiology of the Veteran's bilateral hearing loss.  Based on a review of the complete record, including the Veteran's National Guard treatment records and the private November 2012 opinion, the examiner should provide a response to the following: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss is related to his service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




